UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6416


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN CALVIN BAKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:05-cr-00223-MR-1; 1:12-cv-00092-MR)


Submitted:   September 26, 2013          Decided:   September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Calvin Baker, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John Calvin Baker seeks to appeal the district court’s

order dismissing his motion filed pursuant to 28 U.S.C. § 1651

(2006),     which      the     district     court       properly         construed     as    a

successive 28 U.S.C.A. § 2255 (West Supp. 2013) motion.                                     The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.             28   U.S.C.       § 2253(c)(1)(B)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief    on    the    merits,    a   prisoner         satisfies     this    standard       by

demonstrating         that     reasonable        jurists     would       find     that      the

district       court’s      assessment    of      the    constitutional          claims      is

debatable      or     wrong.     Slack     v.     McDaniel,        529    U.S.    473,      484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and   that       the    motion     states    a    debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Baker has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

dispense       with    oral     argument       because       the    facts        and     legal

                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3